Name: 79/666/ECSC: Council Decision of 24 July 1979 appointing a member of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-08-03

 Avis juridique important|31979D066679/666/ECSC: Council Decision of 24 July 1979 appointing a member of the Consultative Committee of the European Coal and Steel Community Official Journal L 197 , 03/08/1979 P. 0041 - 0041**** COUNCIL DECISION OF 24 JULY 1979 APPOINTING A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 79/666/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISIONS OF 2 AUGUST 1978 AND 16 OCTOBER 1978 DESIGNATING THE REPRESENTATIVE ORGANIZATIONS RESPONSIBLE FOR DRAWING UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS A MEMBER ' S SEAT ON THE ABOVEMENTIONED COMMITTEE IN THE ' WORKERS REPRESENTATIVES ' CATEGORY HAS BECOME VACANT FOLLOWING THE RESIGNATION OF MR GRANGER , WHICH WAS NOTIFIED TO THE COUNCIL ON 18 JULY 1979 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 18 JULY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PIERRE ROBERT IS HEREBY APPOINTED A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY IN PLACE OF MR GRANGER FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 24 JULY 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY